DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 9 of the Remarks, filed 21 July 2022, with respect to amendment of independent claims to recite limitations of dependent claims previously objected to, have been fully considered and are persuasive.  The rejection of 26 May 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 15, 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a light emission control driver comprising stages, each stage comprised of an input circuit, first and second main circuits, output circuit, first and second auxiliary circuits, first and second auxiliary circuits respectively controlling a low level output of an emission control signal to either lower from a first low level to a second low level, or from a high level to the second low level.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the light emission control driver comprising: stages configured to supply an emission control signal to emission control lines, wherein each of the stages comprises: an input circuit configured to control a voltage of a first node and a voltage of a second node based on a first clock signal and one of an emission start signal and a carry signal of a previous stage among the stages; a first main circuit configured to control a voltage of a third node based on the voltage of the first node and a second clock signal; a second main circuit configured to control the voltage of the third node based on the voltage of the second node such that the third node has a voltage level opposite a voltage level of the second node; an output circuit configured to control the emission control signal output to an output terminal based on the voltage of the second node and the voltage of the third node; a first auxiliary circuit configured to control a low level output of the emission control signal such that the emission control signal is further lowered from a first low level to a second low level based on the second clock signal; 2Application No.: 17/005,323 Reply dated July 21, 2022 Response to Office Action of May 26, 2022 and a second auxiliary circuit configured to control the low level output of the emission control signal in a single step from a high level to the second low level based on the voltage of the second node, wherein the second auxiliary circuit comprises: a fourth capacitor coupled between an eighth node and the output terminal; a thirteenth transistor coupled between the second node and the eighth node, the thirteen transistor comprising a gate electrode coupled to a second power source; and a fourteenth transistor coupled between the output terminal and the second power source, the fourteenth transistor comprising a gate electrode coupled to the eighth node.
Thus, claim 1 is allowed.
ii.	Claims 3 – 14 depend from and inherit the limitations of claim 1.
Thus, claims 3 – 14 are allowed.
iii.	Regarding claim 15, the cited prior art fails to singularly or collectively disclose the display device comprising: pixels; a scan driver configured to supply a scan signal to the pixels; a data driver configured to supply a data signal to the pixels; a light emission control driver comprising stages configured to supply an emission control signal to the pixels; and a timing controller configured to control driving of the scan driver, the data driver, and the light emission control driver, wherein each of the stages comprises: an input circuit configured to control a voltage of a first node and a voltage of a second node based on a first clock signal and one of an emission start signal and a carry signal of a previous stage; a first main circuit configured to control a voltage of a third node based on the voltage of the first node and a second clock signal; a second main circuit configured to control the voltage of the third node based on the voltage of the second node such that the third node has a voltage 6Application No.: 17/005,323 Reply dated July 21, 2022 Response to Office Action of May 26, 2022 level opposite a voltage level of the second node; an output circuit configured to control an emission control signal output to an output terminal based on the voltage of the second node and the voltage of the third node; a first auxiliary circuit configured to control a low level output of the emission control signal such that the emission control signal is further lowered from a first low level to a second low level based on the second clock signal; and a second auxiliary circuit configured to control the low level output of the emission control signal in a single step from a high level to the second low level based on the voltage of the second node, wherein the second auxiliary circuit comprises: a fourth capacitor coupled between an eighth node and the output terminal; a thirteenth transistor coupled between the second node and the eighth node, the thirteen transistor comprising a gate electrode coupled to a second power source; and a fourteenth transistor coupled between the output terminal and the second power source, the fourteenth transistor comprising a gate electrode coupled to the eighth node.
Thus, claim 15 is allowed.
iv.	Claims 17 – 20 depend from and inherit the limitations of claim 15.
Thus, claims 17 – 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621